Title: Mary Smith Cranch to Abigail Adams, 6 November 1784
From: Cranch, Mary Smith
To: Adams, Abigail



My Dear Sister
Braintree November 6th 1784

Mr. Tyler has this moment reciev’d a Letter from Cousin Nabby by Captn. Lyde. I hope there are some in Boston for me. I have not heard one word from you Since you left England. The time has appeard very long. The Scenes you are now ingag’d in are so very different from any of your former ones, that I fear you will not have so much time to devote to your Pen as your Friends could wish. I am all curiosity and want to be made acquainted with every Step you take. As to us we travel on in the same old road we use’d too—very few changes have taken place either in our Family Town or Neighbour’d Since you left us. A few marriages and Births make up the list, and Mr. Tyler I dare say has inform’d you of them. He has been Shut up on his chamber three Days writing to France. We have insisted upon his giving us the Heads of his discourses least we should give you nothing but a repetion of anecdotes. He has not yet done it. I have written Several Letters I know not how many. Hope you have receiv’d them. If they give you no entertainment, they will Serve as Tokens of remembrance and affection. Mr. Shaw and Sister were here last week, She has recover’d her Health much better then I expected She would this winter. Your children were well. Capn. Beals has apply’d to Mr. Shaw to take Two of his Sons and I suppose he will. They cannot be put to a better place I am Sure. I have forgot whether there was a Mr. Hazlett an Irishman preaching at Doctor Coopers meeting before you went away. He is a very Sensible fine Preacher, but alass is not orthodox, and takes no pains to Secret it. He wishes to be Settled in this State but unless he will be more prudent (I call it) he Says tis erring he never will get a Parish. He has a Family, a wife a very pretty Sensible well Bred woman, and three very likely children. He was Settled in England was a high Whig and was as explicit in Politicks there, as he is here in his Sentiments of Religion. His Life became so uncomfortable that he remov’d to Ireland, of which Island he is a native as I said before. There he Secreted Prisoners and refused preaching upon a Fast day &c. His life was then threaten’d by the Solders; but being an acquaintance of Lord Shelburns, who arrived there about that time, he was protected, and procured a court-martial (for the trial of the Solders). I should not be so particular about this Family, if they did not live in one part of our House at Weymouth. He has been preaching at Hingham and Situate. The People like him much. The people at Weymouth I hear wish to hear him, but however they might like him as a preacher, I fear his freedom of Speech would prevent there ever Settling him, let his Heart and his Head be ever so good. Doctor Coopers People have invited Mr. Thacher of Malden to Settle among them, and he ask’d a Dismission Last Sunday of his People. Many of the Principle People of the Doctors Society oppos’d it. Some were Silent you may be Sure for obvious reasons. What a mistake Mr. Thacher will make if he accepts. He will certainly loose his Popularity if he goes to Boston. His publications do not denote very great abillities. He Shines most as a Speaker. Mr. Hazlett Says Mr. Smith has as much Sense as five Hundred of him.
We have had a very fine Fall, but a remarkable Season for bad colds. I have been confin’d with one for above a fortnight. Tis better but my cough is not yet gone. We have all been almost Sick. Is Tirrel lost their eldest child this week with the throat Distemper and Miss Hannah Hunt has almost lost her reason. You know how she acted when they mov’d away from her.
Cousin Jo. Cranch has been very Sick with a Nervous Fever. Lucy has been there a week assisting them. He is mending but very weak. There is no end to the destresses of that Family.
Miss Betsy Leppington and Miss Sally Duvant have been here upon a visit, they were at Lincoln last week. Sister and the children were well: they live very comfortably. She Says she never was so happy in her Life. We have not heard a word from Brother Since you went away. Your Mother Hall is well, but longing for your return, and when oh when my dear Sister may I tell her that you will? I long to here how you find Mr. Adams Health. Is he almost worn out with the cares of the Publick? I am Sure the attention of So dear a Friend will do much towards restoring him. How are my dear Cousins? My best wishes attend you all. Pray write me often. It will be the only thing to make your absence Supportable to your ever affectionate Sister.

M Cranch

